Order entered October 17, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00837-CR

                           MICHAEL WAYNE LEWIS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F11-50889-X

                                           ORDER
       On May 28, 2013, we ordered the Dallas County District Clerk to prepare and file a

supplemental clerk’s record containing a detailed itemization of the costs assessed in this case,

including but not limited to, specific court costs, fees, and court appointed attorney fees.

However, the detailed itemization of costs included in the supplemental record does not comply

with the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 103.001,

103.006 (West 2006). Accordingly, on September 27, 2013, we ordered the Dallas County

District Clerk to file, within seven days of that order a second supplemental clerk’s record that

contains a detailed itemization of the costs assessed in this case that complies with articles

103.001 and 103.006 of the Texas Code of Criminal Procedure. See id. art. 103.001 (“A cost is

not payable by the person charged with the cost until a written bill is produced or is ready to be
produced, containing the items of cost, signed by the officer who charged the cost or the officer

who is entitled to receive payment for the cost.”) (emphasis added); art. 103.006 (“If a criminal

action or proceeding . . . is appealed, an officer of the court shall certify and sign a bill of costs

stating the costs that have accrued and send the bill of cost to the court to which the action or

proceeding is . . . appealed.”) (emphasis added).

          On October 8, 2013, the Dallas County District Clerk filed a second supplemental clerk’s

record.     However, that second supplemental clerk’s record does not contain a detailed

itemization of the costs assessed in this case that complies with articles 103.001 and 103.006 of

the Texas Code of Criminal Procedure.

           Accordingly, we ORDER Gary Fitzsimmons, the Dallas County District Clerk, to file

within SEVEN DAYS of the date of this order a supplemental clerk’s record signed by the

officer who charged the cost or the officer who is entitled to receive payment for the cost.”)

(emphasis added); art. 103.006 (“If a criminal action or proceeding . . . is appealed, an officer of

the court shall certify and sign a bill of costs stating the costs that have accrued and send the bill

of cost to the court to which the action or proceeding is . . . appealed.”) (emphasis added) and

that contains a detailed itemization of the costs assessed in this case that complies with articles

103.001 and 103.006 of the Texas Code of Criminal Procedure.




                                                      /s/     DAVID L. BRIDGES
                                                              JUSTICE